ICJ_090_OilPlatforms_IRN_USA_1998-03-10_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING OIL PLATFORMS
(ISLAMIC REPUBLIC OF IRAN y. UNITED STATES
OF AMERICA)

COUNTER-CLAIM

ORDER OF 10 MARCH 1998

1998

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES PLATES-FORMES PETROLIERES
(RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
D’AMERIQUE)

DEMANDE RECONVENTIONNELLE

ORDONNANCE DU 10 MARS 1998
Official citation:

Oil Platforms (Islamic Republic of Iran
v. United States of America), Counter-Claim,
Order of 10 March 1998, I.C.J. Reports 1998, p. 190

Mode officiel de citation:

Plates-formes pétrolières (République islamique d'Iran
c. Etats-Unis d'Amérique), demande reconventionnelle,
ordonnance du 10 mars 1998, C.IJ. Recueil 1998, p. 190

 

N° de vente:
ISSN 0074-4441 Sales number 700
ISBN 92-1-070764-8

 

 

 
190

COUR INTERNATIONALE DE JUSTICE
ANNÉE 1998

10 mars 1998 :

AFFAIRE DES PLATES-FORMES PÉTROLIÈRES

(RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
D’AMERIQUE)

DEMANDE RECONVENTIONNELLE

ORDONNANCE

Présents: M. WEERAMANTRY, vice-président, faisant fonction de prési-
dent en l'affaire; M. SCHWEBEL, président de la Cour;
MM. Opa, BEDJAOUI, GUILLAUME, RANJEVA, HERCZEGH, SHI,
FLEISCHHAUER, KOROMA, VERESHCHETIN, M™° HIGGINS,
MM.  PARRA-ARANGUREN, KOOLMANS, REZEK, juges;
M. RIGAUX, juge ad hoc; M. VALENCIA-OsPINA, greffier.

La Cour internationale de Justice,

Ainsi composée,
Après délibéré en chambre du Conseil,

Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45 et 80 de son
Règlement,

Rend l'ordonnance suivante:

1. Considérant que, le 2 novembre 1992, le Gouvernement de la Répu-
blique islamique d’Iran (dénommée ci-après |’« Iran») a déposé au Greffe
de la Cour une requête introductive d’instance contre le Gouvernement
des Etats-Unis d'Amérique (dénommés ci-après les «Etats-Unis») au
sujet d’un différend

1998
10 mars
Rôle général
n° 90
PLATES-FORMES PÉTROLIÈRES (ORDONNANCE 10 III 98) 191

«a[yant] pour origine l’attaque et la destruction de trois installations
de production pétrolière offshore, propriété de la compagnie natio-
nale iranienne des pétroles et exploitées par elle à des fins commer-
ciales, par plusieurs navires de guerre de la marine des Etats-Unis,
les 19 octobre 1987 et 18 avril 1988, respectivement»;

que, dans sa requête, l’Iran, soutenant que ces actes constituaient une
«violation fondamentale» de diverses dispositions du traité d’amitié, de
commerce et de droits consulaires entre les Etats-Unis d'Amérique et
l'Iran, signé à Téhéran le 15 août 1955 et entré en vigueur le 16 juin 1957
(dénommé ci-après le «traité de 1955»), ainsi que du droit international,
a invoqué comme base de compétence le paragraphe 2 de l’article XXI du
traité de 1955; et que, au terme de sa requête, il a formulé les demandes
ci-après :

«Sur la base de ce qui précède, et en se réservant le droit de com-
pléter et modifier les présentes conclusions en tant que de besoin au
cours de la suite de la procédure en l'affaire, la République islamique
prie respectueusement la Cour de dire et juger:

a) que la Cour a compétence en vertu du traité d’amitié pour
connaître du différend et statuer sur les demandes présentées par
la République islamique; |

b) qu’en attaquant et détruisant, les 19 octobre 1987 et 18 avril
1988, les plates-formes pétrolières mentionnées dans la requête,
les Etats-Unis ont enfreint leurs obligations envers la République
islamique, notamment celles qui découlent de l’article premier et
du paragraphe 1 de l’article X du traité d’amitié, ainsi que du
droit international;

c) qu’en adoptant envers la République islamique une attitude mani-
festement hostile et menaçante qui a abouti à l’attaque et à la
destruction des plates-formes pétrolières iraniennes, les Etats-
Unis ont enfreint l’objet et le but du traité d’amitié, notamment
son article premier et le paragraphe 1 de son article X, ainsi que
le droit international; |

d) que les Etats-Unis sont tenus d’indemniser la République isla-
mique pour avoir enfreint leurs obligations juridiques internatio-
nales, le montant devant être déterminé par la Cour à un stade
ultérieur de la procédure. La République islamique se réserve le
droit d’introduire devant la Cour et de lui présenter, en temps
utile, une évaluation précise des réparations dues par les Etats-
Unis; et

e) tout autre remède que la Cour jugerait approprié»;

2. Considérant que, le 8 juin 1993, dans le délai fixé à cet effet, tel que
prorogé par l'ordonnance du président de la Cour en date du 3 juin 1993,
PIran a déposé son mémoire, au terme duquel il a présenté les conclu-
sions ci-après:
PLATES-FORMES PÉTROLIÈRES (ORDONNANCE 10 IIT 98) 192

«A la lumière des faits et des arguments exposés ci-dessus, le Gou-
vernement de la République islamique d’Iran prie la Cour de dire et
juger:

1. Que la Cour a compétence en vertu du traité d’amitié pour
connaitre du différend et statuer sur les demandes présentées par
l'Iran;

2. Qu'en attaquant et détruisant, les 19 octobre 1987 et 18 avril
1988, les plates-formes pétrolières mentionnées dans la requête de
l'Iran, les Etats-Unis ont enfreint leurs obligations envers lIran,
notamment celles qui découlent de l’article premier, du para-
graphe 1 de l’article IV et du paragraphe 1 de l’article X du traité
d’amitié, ainsi que du droit international, et que la responsabilité
de ces attaques incombe aux Etats-Unis;

3. Que les Etats-Unis sont donc tenus d’indemniser pleinement l’Iran
pour avoir enfreint leurs obligations juridiques internationales,
selon des modalités et un montant à déterminer par la Cour à un
stade ultérieur de la procédure. L’Iran se réserve le droit d’intro-
duire devant la Cour et de lui présenter, en temps utile, une éva-
luation précise des réparations dues par les Etats-Unis; et

4. Tout autre remède que la Cour jugerait approprié»;

3. Considérant que, le 16 décembre 1993, dans le délai fixé pour le dé-
pot du contre-mémoire, tel que prorogé par l'ordonnance du président de
la Cour en date du 3 juin 1993, les Etats-Unis, se référant à l’article 79 du
Règlement, ont soulevé une exception préliminaire à la compétence de la
Cour, au terme de laquelle ils ont prié celle-ci «de se refuser à connaître
de l'affaire»; et considérant que, par arrêt en date du 12 décembre
1996, la Cour a rejeté cette «exception ... selon laquelle le traité de 1955
ne saurait d’aucune manière fonder [s]a compétence» et a dit

«qu’elle a compétence, sur la base du paragraphe 2 de l’article XXI
du traité de 1955, pour connaître des demandes formulées par la
République islamique d’Iran au titre du paragraphe 1 de l’article X
dudit traité»;

4. Considérant que, le 23 juin 1997, dans le nouveau délai fixé à cet
effet par l'ordonnance du président de la Cour en date du 16 décembre
1996, les Etats-Unis ont déposé leur contre-mémoire, intitulé «contre-
mémoire et demande reconventionnelle» ; qu’ils ont indiqué, dans Pintro-
duction à ce contre-mémoire, d’une part, que «la demande reconvention-
nelle des Etats-Unis est exposée dans la sixième partie et repose sur des faits
que l’examen de la demande iranienne met directement en jeu» et, d’autre
part, que «cette demande reconventionnelle est «en connexité directe avec
l’objet de la demande» iranienne et «relève de la compétence de la Cour»,
comme l'exige l’article 80 du Règlement»; que, dans la sixième partie de
leur contre-mémoire, les Etats-Unis ont procédé à l’exposé du contexte fac-

6
PLATES-FORMES PÉTROLIÈRES (ORDONNANCE 10 III 98) 193

tuel, des motifs pour lesquels ils estiment que la Cour a compétence pour
connaître de la demande reconventionnelle et que celle-ci est recevable,
ainsi que de leur thèse selon laquelle «par ses actions contre les navires
des Etats-Unis, l’Iran a violé l’article X du traité de 1955»; et que, au
terme dudit contre-mémoire, ils ont présenté les conclusions ci-après:

«Sur la base des faits et arguments exposés ci-dessus, le Gouver-
nement des Etats-Unis d'Amérique prie la Cour de dire et juger:

1. Que les Etats-Unis n’ont pas enfreint leurs obligations envers
la République islamique d’Iran au titre du paragraphe 1 de l’ar-
ticle X du traité d’amitié entre les Etats-Unis et l'Iran; et

2. Que les demandes de la République islamique d’Iran doivent en
conséquence être rejetées.

S'agissant de leur demande reconventionnelle, et conformément à
Particle 80 du Règlement de la Cour, les Etats-Unis d'Amérique
prient la Cour de dire et juger:

1. Qu'en attaquant les navires, en mouillant des mines dans le Golfe
et en menant d’autres actions militaires en 1987 et 1988 qui
étaient dangereuses et dommageables pour le commerce mari-
time, la République islamique d’Iran a enfreint ses obligations
envers les Etats-Unis au titre de l’article X du traité de 1955; et

2. Que la République islamique d’Iran est en conséquence tenue de
réparer intégralement le préjudice qu'elle a causé aux Etats-Unis
en violant le traité de 1955, selon des formes et un montant qui
seront déterminés par la Cour à un stade ultérieur de la procédure.

Les Etats-Unis se réservent le droit de soumettre à la Cour, en
temps voulu, une évaluation précise de la réparation due par l'Iran»;

x * x

5. Considérant que, par lettre du 23 juin 1997, déposée en méme temps
que le contre-mémoire de son gouvernement, l’agent des Etats-Unis a
porté à la connaissance de la Cour ce qui suit:

«A propos de la demande reconventionnelle, les Etats-Unis avaient
invité, le 26 mars, le Gouvernement de l’Iran à entamer des négocia-
tions en vue de leur payer une indemnité pour les dommages subis
du fait des actes de l'Iran, au motif que ceux-ci étaient contraires à
Particle X du traité de 1955. Par lettre du 12 juin, l'Iran a répondu à
cette demande en proposant que les Parties procèdent à des négocia-
tions sur une série de sujets plus étendue. La proposition de l'Iran à
cet égard n’était pas acceptable pour les Etats-Unis. En conséquence
les Parties ne sont pas convenues d’engager des négociations sur les
questions auxquelles se rapporte la demande reconventionnelle des
Etats-Unis» ;

| 7
PLATES-FORMES PÉTROLIÈRES (ORDONNANCE 10 IIT 98) 194

et que copie de cette lettre a été communiquée, avec le contre-mémoire, à
l'agent de l’Iran par le greffier;

6. Considérant que, dans une lettre en date du 2 octobre 1997, l’agent
de l’Iran, se référant à cette communication, s’est exprimé ainsi:

«Dans le contre-mémoire et la demande reconventionnelle des
Etats-Unis du 23 juin 1997, au paragraphe 6.10, il est affirmé que le
Gouvernement de la République islamique d’Iran n’a pas accepté
d’entamer des négociations relatives à cette demande reconvention-
nelle. Toutefois, cette affirmation n’est pas accompagnée de la cor-
respondance échangée entre les Parties.

Afin d’informer pleinement la Cour de cette question, je joins à la
présente des copies de [cette correspondance]. Au vu de cet échange
de lettres, la Cour constatera que l’Iran a bien accepté de discuter de
toutes les questions juridiques opposant les Etats-Unis et l’Iran au
cours de la période couverte par l'affaire portée devant la Cour»;

que, dans cette même lettre, il a en outre indiqué ce qui suit:

«Je ferais également observer que l’Iran met sérieusement en cause
la recevabilité de la demande reconventionnelle des Etats-Unis. Selon
l’Tran, la demande reconventionnelle telle que formulée par les Etats-
Unis ne satisfait pas aux exigences du paragraphe 1 de l’article 80 du
Règlement. L’Iran demande à être entendu sur la question, comme il
est prévu au paragraphe 3 de l’article 80 du Règlement. Avant d’être
entendu, l'Iran souhaiterait soumettre un bref exposé de ses objec-
tions à l’égard de la demande reconventionnelle. Etant donné que le
vice-président a prévu une réunion avec les agents des Parties le
17 octobre 1997 pour envisager la suite de la procédure en l’affaire,
j'espère qu'il sera possible lors de cette réunion de discuter entre
autres choses de la procédure et des modalités selon lesquelles les
Parties pourront être entendues conformément au paragraphe 3 de
l’article 80 pour ce qui est de la demande reconventionnelle » ;

et que copie de cette lettre et de ses annexes a été transmise à l’agent des
Etats-Unis par le greffier;

7. Considérant que, le 17 octobre 1997, le vice-président de la Cour,
faisant fonction de président en l'affaire en vertu des articles 13, para-
graphe 1, et 32, paragraphe 1, du Règlement, a tenu une réunion avec les
agents des Parties aux fins de se renseigner auprès d’eux sur la suite de la
procédure en l'affaire; que les deux agents ont accepté que leurs gouver-
nements respectifs déposent des observations écrites sur la question de la
recevabilité de la demande reconventionnelle des Etats-Unis; et que
l'agent de l’Iran a envisagé que son gouvernement présente ensuite des
observations orales sur cette question;

8. Considérant que, par lettre en date du 20 octobre 1997, l’agent des
Etats-Unis, se référant aux vues exprimées au cours de cette réunion, a
fait savoir que son gouvernement
PLATES-FORMES PÉTROLIÈRES (ORDONNANCE 10 III 98) 195

«cro[yait] comprendre que toute décision de la Cour limiterafit]
l’exposé des positions que présenteront les Parties à la question visée
au paragraphe 3 de l'article 80 du Règlement, c’est-à-dire au rapport
de connexité entre la demande reconventionnelle et la demande de
l'Iran»;

et que copie de cette lettre a été communiquée à l’agent de l'Iran par le
greffier ;

9. Considérant que, par lettre en date du 21 octobre 1997, le greffier,
sur les instructions de la Cour, a invité le Gouvernement iranien à spéci-
fier par écrit, le 18 novembre 1997 au plus tard, les motifs juridiques sur
lesquels il s’appuyait pour soutenir que la demande reconventionnelle
formulée par le défendeur ne satisfaisait pas aux exigences du para-
graphe 1 de l’article 80 du Règlement; et que, dans cette même lettre, le
greffier a précisé que le Gouvernement des Etats-Unis serait à son tour
invité à présenter ses vues sur la question dans le mois suivant le dépôt
des observations de I’Iran; et considérant que copie de cette lettre a été
adressée aux Etats-Unis le même jour par le greffier ;

10. Considérant que, par lettre en date du 27 octobre 1997, l’agent de
Fran a indiqué ce qui suit:

«l’Iran ne partage pas l’opinion qu’ont exprimée les Etats-Unis dans
leur lettre du 20 octobre 1997, selon laquelle l’exposé des positions
de l'Iran ne doit pas sortir du cadre des questions qu’envisage le para-
graphe 3 de l’article 80 du Règlement. Ainsi qu’il est prévu au para-
graphe 1 de l’article 80 du Règlement, une demande reconvention-
nelle ne peut être présentée que si elle est en connexité directe avec
l’objet de la demande de la partie adverse et que si elle relève de la
compétence de la Cour. Conformément à la lettre du greffier du
21 octobre 1997, l’exposé de l'Iran s’appliquera à montrer quels sont
les motifs juridiques pour lesquels la demande reconventionnelle pré-
sentée par les Etats-Unis ne satisfait pas aux exigences de la disposi-
tion susmentionnée, comme l’a indiqué l’Iran dans sa lettre du
2 octobre 1997.

Comme la Cour en est informée, l’Iran a demandé à être entendu
conformément au paragraphe 3 de l’article 80 du Règlement de la
Cour. L’Iran croit savoir que la Cour se prononcera sur cette
demande après avoir reçu les exposés écrits des positions des
Parties»;

et que copie de cette lettre a été adressée à l’agent des Etats-Unis par le
greffier ;

11. Considérant que, par communication de son agent datée du
18 novembre 1997 et déposée au Greffe le même jour, l'Iran a fait tenir à
la Cour un document intitulé «Demande tendant à ce que les Parties
soient entendues au sujet de la demande reconventionnelle des Etats-Unis
en application du paragraphe 3 de l’article 80 du Règlement de la Cour»,
qui contenait ses observations sur la recevabilité de ladite demande

9
PLATES-FORMES PETROLIERES (ORDONNANCE 10 III 98) 196

reconventionnelle; et considérant que, par lettre en date du 18 novembre
1997, le greffier a transmis copie de ce document au Gouvernement des
Etats-Unis, ce dont il a informé le Gouvernement iranien le méme jour;

12. Considérant que, dans l’introduction à ses observations écrites,
l'Iran expose qu’aux termes de son arrêt du 12 décembre 1996 la Cour a
décidé, d’une part, que seul le paragraphe 1 de l’article X du traité de
1955 s’applique à sa demande, si bien qu’il «ne peut [plus] désormais
contester la licéité des attaques contre les plates-formes ... au regard
d’autres dispositions» du traité, et, d’autre part, que «c’est sous l’angle
de la liberté de commerce entre les territoires des Parties que le para-
graphe 1 de Particle X du traité se rapporte à [I’Jinstance», l'affaire étant
ainsi limitée à cette question; qu’il fait valoir que, «[mJalgré la nature
déterminée et précise des questions sur lesquelles il reste à statuer, compte
tenu de l’arrét de la Cour du 12 décembre 1996, le défendeur a mainte-
nant décidé de réagir en déposant une demande reconventionnelle de
caractère très étendu et général», en contradiction «avec la position qu’il
avait adoptée jusqu'alors concernant les réclamations fondées sur le
traité»; que l’Iran adresse à ce «changement de position» les critiques
suivantes :

«Premièrement, les Etats-Unis cherchent à étendre le différend
pour y inclure des dispositions du traité d’amitié, à savoir les para-
graphes 2 à 5 de l’article X, qui n’ont jamais été jusqu’à ce jour en
cause dans l'instance et qu’ils n’ont jamais invoquées auparavant.
Deuxièmement, les Etats-Unis cherchent aussi à élargir le différend
pour y inclure des demandes relatives à l’ensemble de la conduite de
Iran pendant toute la période 1987-1988, alors qu'ils ont toujours
soutenu, lors de la phase de l'affaire relative 4 l’exception prélimi-
naire, que l’ensemble de cette conduite, du moins en ce qui concer-
nait les Etats-Unis, n’était pas pertinent en l’espèce et qu’ils ont
expressément soulevé leur exception préliminaire afin de limiter le
plus possible la réclamation de lIran. Troisièmement, et c’est très
important, les Etats-Unis ont effectivement refusé de chercher à
résoudre ces différends plus amples par des négociations diploma-
tiques, en dépit du fait que l'Iran acceptait de telles négociations»;

et qu’il ajoute que les sept attaques ponctuelles évoquées dans la demande
reconventionnelle, qui auraient été menées contre des «navires des Etats-
Unis», tombent «entièrement en dehors du champ d’application du traité
d'amitié et, en particulier, des dispositions du paragraphe 1 de Particle X
relatives à la liberté de commerce entre les territoires des Hautes Parties
contractantes», si bien que le traité ne fournirait, «suite à l’arrêt de la
Cour du 12 décembre 1996 ... aucune base sur laquelle la Cour puisse se
fonder pour apprécier la licéité de ces attaques alléguées en l’espèce» ;
13. Considérant que l'Iran se dit «convaincu que la demande recon-
ventionnelle des Etats-Unis, telle qu’elie est formulée, est irrecevable au
regard du paragraphe 1 de l’article 80 du Règlement»; qu’il «prie donc la
Cour d’entendre les Parties conformément au paragraphe 3 de l’article 80

10
PLATES-FORMES PÉTROLIÈRES (ORDONNANCE 10 III 98) 197

du Règlement, en vue de décider «s’il y a lieu ou non de joindre [la ques-
tion présentée dans la demande reconventionnelle des Etats-Unis] à l’ins-
tance initiale» ; et qu’il indique qu’«[e]n résumant ses objections dans ses
observations écrites l’Iran se réserve le droit de les préciser et de les déve-
lopper davantage au cours de l’audience que prévoit expressément le para-
graphe 3 de l’article 80»;

14. Considérant que, dans le corps de ses observations écrites, PIran
soutient qu'aucune des deux conditions posées à l’article 80 du Régle-
ment pour qu’une demande reconventionnelle puisse être présentée — à
savoir, d’une part, que la demande reconventionnelle et la demande ini-
tiale soient «en connexité directe» et, d’autre part, que la demande recon-
ventionnelle «relève de la compétence de la Cour» — n’est remplie en
Pespéce;

15. Considérant que l’Iran reproche tout d’abord à la demande recon-
ventionnelle des Etats-Unis de ne pas être suffisamment spécifique pour
que la Cour puisse déterminer qu’elle présente un lien de connexité directe
avec la demande principale; qu’il souligne que «la demande reconvention-
nelle n’est pas limitée aux sept incidents mentionnés au paragraphe 6.08»
et prétend qu’elle «ne fait rien de plus que d’alléguer une ingérence ira-
nienne non précisée dans un commerce maritime non précisé entre les
Etats-Unis et l'Iran»; et que, faisant valoir qu’«aucune demande recon-
ventionnelle ne peut être présentée après le dépôt du contre-mémoire», il
récuse le droit que se réservent les Etats-Unis «de se référer à des cas sup-
plémentaires d’attaques lancées par l’Iran contre des navires des Etats-
Unis dans le golfe [Persique] en 1987-1988», tout en relevant qu’«[e]n tout
état de cause il serait nécessaire d’appliquer le critére de la recevabilité
énoncé à l’article 80 du Règlement à chaque cas de ce genre que les Etats-
Unis pourraient essayer d’introduire ultérieurement dans l’affaire»;

16. Considérant que l'Iran expose ensuite qu’il n’existe pas de lien de
connexité directe entre la demande reconventionnelle et la demande prin-
cipale, ni d’un point de vue général, ni en ce qui est des cas précis d’at-
taques qui, selon la demande reconventionnelle, auraient été menées
contre «la navigation des Etats-Unis»;

17. Considérant que, sur le premier point, l'Iran explique sa position
comme suit:

«Dans la mesure où la demande reconventionnelle des Etats-Unis
consiste à affirmer en termes généraux qu'il y a eu violation de la
liberté de commerce et de navigation entre les Etats-Unis et l’Iran,
au regard soit du paragraphe 1 de larticle X, soit des paragraphes 3
a 5 de l’article X, il n’y a même pas l’apparence de la moindre
connexité de droit ou de fait entre une telle violation et les attaques
contre les plates-formes. Les Etats-Unis n’ont pas attaqué les plates-
formes au motif qu’une attaque iranienne aurait été menée contre
des navires participant au commerce entre l'Iran et les Etats-Unis,
que ces navires aient été ou non des navires des Etats-Unis au sens
du paragraphe 2 de l’article X»;

11
PLATES-FORMES PETROLIERES (ORDONNANCE 10 III 98) 198

18. Considérant que, ayant par ailleurs analysé en détail, du point de
vue de la recevabilité de la demande reconventionnelle, chacune des sept
attaques spécifiques de navires alléguées par le défendeur, l'Iran déclare
que cette analyse «se fonde sur la présentation de ces incidents faite par
les Etats-Unis» et «est entièrement sans préjudice de la position qu’adop-
tera l’Iran lors de toute phase ultérieure de [l’linstance»; et considérant
qu’au terme de ladite analyse il conclut en premier lieu que «pas moins
de six incidents concernaient des navires qui ne participaient pas ... au
commerce ni méme a la navigation entre les territoires des Hautes Parties
contractantes» et que ces incidents sont dés lors «dépourvus de perti-
nence aux fins d’une demande reconventionnelle qui se fonde sur une pré-
tendue violation de la liberté de commerce et de navigation entre les deux
pays»; qu’il en conclut en deuxième lieu que, si le septième navire (le
Texaco Caribbean) était le seul susceptible d’«entr[er] dans le domaine
d’application du paragraphe | de l’article X du traité, qui constitue la
disposition au regard de laquelle il convient d’apprécier la licéité de
l’attaque contre les plates-formes», ce navire ne battait pas pavillon amé-
ricain et que, «en tout état de cause, il n’existe aucune connexité de fait
ou de droit entre l’attaque alléguée lancée contre le Texaco Caribbean et
les attaques lancées contre les plates-formes»; et que, en troisième lieu,
l'Iran conclut d’une part que,

«à supposer même qu'il puisse y avoir une connexité juridique (legal
link) suffisante entre les demandes relatives à une violation de la
liberté de commerce et fondées sur le paragraphe 1 de Particle X du
traité (qui forme maintenant, d’après l’arrêt de la Cour du 12 dé-
cembre 1996, la base unique de la requête de l’Iran) et les demandes
relatives à des violations de la liberté de navigation et fondées sur
les paragraphes 3 à 5 de l’article X, deux seulement des incidents con-
cernaient des navires des Etats-Unis, au sens du paragraphe 2 de l’ar-
ticle X, dont on pourrait prétendre qu’ils entrent dans le champ
d’application de ces paragraphes (le Bridgeton et le Sea Isle City)»,

et d’autre part que, «de toute manière, même sur la base des faits allégués
par les Etats-Unis, il ne saurait être soutenu que l’un quelconque de ces
incidents fait apparaître un cas de violation des paragraphes 3 à 5 de
Particle X»;

19. Considérant que, tout en réaffirmant que la demande reconven-
tionnelle des Etats-Unis ne relève pas de la compétence de la Cour et est
donc, à ce titre aussi, irrecevable, l’Iran fait en outre observer que «les
termes dans lesquels est rédigé le paragraphe 3 de l’article 80 du Règle-
ment n’indiquent pas clairement si l’audience prévue par ce para-
graphe peut aussi avoir trait à une objection … tirée d’un défaut de com-
pétence»; qu’il reconnaît que, si «un Etat a normalement le droit de
contester la compétence de la Cour pour connaître d’une demande avant
d’être appelé à présenter ses arguments en réponse sur le fond», «la pro-
cédure de Particle 80 [ne saurait] se substituer à la soumission d’une
exception préliminaire», l'audience prévue au paragraphe 3 de cette dis-

12
PLATES-FORMES PÉTROLIÈRES (ORDONNANCE 10 ITT 98) 199

position «[étant] destinée à être de courte durée et les dispositions pro-
tectrices de l’article 79 du Règlement ne s’appliqu{ant) pas comme
telles»; qu'il estime que «la décision que la Cour doit rendre en applica-
tion du paragraphe 3 de l’article 80 concerne exclusivement la question de
savoir si la demande reconventionnelle doit être ou non jointe à l’instance
initiale» et laisse intact le droit de la partie qui formule des objections
«d’invoquer tout moyen de défense relatif soit à la recevabilité soit au
fond de la demande reconventionnelle lors d’une phase ultérieure de la
procédure»; que, partant, il «se réserve le droit, en tant que de besoin, de
déposer des exceptions préliminaires relatives à la demande reconvention-
nelle des Etats-Unis»; et qu’il souligne cependant que «le fait qu’une
demande reconventionnelle n’entre manifestement pas dans le domaine
de compétence de la Cour est pertinent aux fins du paragraphe 3 de l’ar-
ticle 80» dans la mesure où, d’une part, «[uJne demande reconvention-
nelle qui ne satisfait pas aux conditions expresses imposées par le para-
graphe 1 de l’article 80 ne doit pas être jointe à l’instance initiale, que la
carence se rapporte au défaut de connexité ou de compétence», et où,
d’autre part, «un défaut manifeste de compétence peut être lié à l’absence
de connexité directe» comme c’est, d’après l’Iran, le cas en l’espèce;

20. Considérant que, dans les conclusions à ses observations écrites,
V’Iran allègue que, d’une manière générale, le défendeur à l’action recon-
ventionnelle se trouve «dans une situation nettement désavantageuse »
car il «doit apparemment se limiter à un seul exposé écrit, tandis que
l’auteur de la demande reconventionnelle a, sur cette question, à la fois le
premier et le dernier mot»; qu'il soutient qu’au cas particulier «la
demande générale des Etats-Unis concernant la période 1987-1988 com-
prend une série d’incidents à propos desquels l’Iran a d’importantes
demandes additionnelles à formuler pour son propre compte», et que,
«[sli la demande reconventionnelle des Etats-Unis était accueillie, l’Iran
serait nécessairement obligé de demander l’autorisation d’introduire de
telles demandes en l’instance», sous peine de subir «un préjudice grave»;
et considérant qu’il fait encore valoir que, «[shi Paffaire devait être élargie
de la manière proposée par les Etats-Unis, cela risquerait aussi de porter
atteinte aux intérêts des Etats tiers», du fait que «[l]e paragraphe 3 de
Particle 40 du Statut de la Cour prévoit seulement que les Etats tiers sont
avertis de l’introduction d’une nouvelle instance» et qu’«[aJucune dispo-
sition de ce genre n’est prévue en cas de soumission de demandes recon-
ventionnelles » ;

21. Considérant que, par communication de son agent datée du
18 décembre 1997 et reçue au Greffe le même jour, les Etats-Unis ont fait
tenir à la Cour leurs observations sur la recevabilité de la demande recon-
ventionnelle formulée dans leur contre-mémoire, compte tenu des obser-
vations présentées par l'Iran; et considérant que, par lettre en date du
18 décembre 1997, le greffier a communiqué copie des observations du
Gouvernement des Etats-Unis au Gouvernement iranien, en informant
celui-ci, d’une part, que la Cour déciderait de la suite de la procédure sur
la base des documents dont elle était désormais saisie et, d’autre part, que

13
PLATES-FORMES PÉTROLIÈRES (ORDONNANCE 10 IIE 98) 200

les agents des Parties seraient avisés de cette décision en temps utile; et
que, le méme jour, le greffier a porté les mémes renseignements 4 la
connaissance du Gouvernement des Etats-Unis;

22. Considérant que, dans l’introduction à leurs observations écrites,
les Etats-Unis exposent que la demande de l’Iran tendant à ce que les
Parties soient entendues en l’espèce a été formulée en application du para-
graphe 3 de l’article 80 du Règlement et que:

«Aux termes du Règlement de la Cour, la seule question juridique
pertinente pour l'instant est celle de savoir si «le rapport de
connexité» entre la demande reconventionnelle des Etats-Unis et
l’objet de la demande de l'Iran «n’est pas apparent». En l’occur-
rence, l'existence de ce rapport n’est pas douteuse. Par voie de consé-
quence, la demande de l’Iran tendant à ce que les Parties soient
entendues ou à ce que la demande reconventionnelle ne soit pas
jointe à l'instance initiale ne repose sur aucun fondement»;

considérant que, dans la première partie de leurs observations, les Etats-
Unis soutiennent que l'Iran «prie la Cour ... de traiter de questions qui
dépassent de loin les limites du paragraphe 3 de l’article 80, y compris
d’objections très générales ayant trait à la compétence de la Cour et à la
recevabilité de la demande reconventionnelle»; qu'ils font valoir que
llran «cherche essentiellement à obtenir que soit suivie une procédure ...
semblable à celle de l’article 79 relative aux exceptions préliminaires» et
établit entre les procédures visées, respectivement, aux articles 79 et 80 du
Règlement des analogies qui sont «fautives» dans la mesure où «la partie
contre laquelle la demande reconventionnelle est présentée est celle qui a
introduit l'instance et qui a choisi l’organe judiciaire»; et qu’ils appellent
l'attention de la Cour sur ce qui suit:

«En outre, la Cour pourrait se trouver face à de grandes difficultés
pratiques si elle cherchait à se prononcer, à ce stade, sur les objec-
tions iraniennes relatives à la recevabilité, en se fondant sur le para-
graphe 3 de l’article 80. De nombreuses objections de l'Iran relatives
à la compétence et à la recevabilité portent sur des points de fait liti-
gieux, que la Cour ne peut pas traiter et trancher utilement à ce
stade, particulièrement dans le cadre de la procédure limitée du para-
graphe 3 de l’article 80°.

3 Si la Cour devait décider d’examiner ces questions à ce stade, les Etats-Unis
demanderaient que la possibilité leur soit accordée de les traiter par écrit de façon
plus détaillée, avant que la Cour ne rende sa décision »;

23. Considérant que les Etats-Unis estiment que «l'Iran dénature les
exigences juridiques essentielles de l’article 80»; qu'ils soulignent qu’aux
termes de cette disposition la demande reconventionnelle doit être en
connexité directe «avec l’objet de la demande et non avec la demande
elle-même»; qu’ils en infèrent qu’«{ill n’est pas nécessaire que la demande
reconventionnelle soit le reflet de la demande principale ou repose exac-

14
PLATES-FORMES PÉTROLIÈRES (ORDONNANCE 10 III 98) 201

tement sur les mêmes théories et faits» mais qu’elle «doit être suffisam-
ment liée aux faits et aux circonstances sur lesquels repose la demande —
son «objet» — pour permettre à la Cour de traiter utilement les deux
dans le cadre d’une seule et même instance»; qu’ils font valoir que le fait
pour la Cour de statuer, dans le cadre d’une procédure unique, sur des
demandes présentant d’importants éléments communs «contribue à
réduire la charge ... imposée à la Cour ..., prévient le risque de résultats
incohérents et permet à la Cour de parvenir à une solution juste et ration-
nelle»; et que, analysant la jurisprudence de la Cour et de sa devancière,
ils parviennent à la conclusion que les décisions des deux Cours «reflè-
t[ent] cette interprétation pratique du rapport de connexité nécessaire
entre la demande [principale] et la demande reconventionnelle» ;

24. Considérant que, dans la deuxième partie de leurs observations
écrites, les Etats-Unis s’attachent à démontrer que leur demande recon-
ventionnelle est «en connexité directe avec l’objet de la demande» ira-
nienne; qu'ils reprochent à l’Iran de prôner une «définition artificielle et
illogique de Pobjet de la demande» principale en priant la Cour d’«envi-
sage[r] uniquement les actions défensives des Etats-Unis contre les plates-
formes» et d’«exclufre] de son examen le comportement préalable de
Fran ayant conduit à ces actions»; et qu’ils soutiennent que le rapport
de connexité factuelle entre l’objet de la demande principale et la demande
reconventionnelle «est direct et indéniable» car

«les faits et les circonstances qui les ont amenés a ouvrir le feu sur des
plates-formes pétrolières de l'Iran — à savoir les attaques et les me-
naces de l’Iran contre des navires marchands, y compris des navires
et des ressortissants des Etats-Unis — sont au cœur des moyens de
défense qu’ils avancent à l’encontre des demandes iraniennes»

et «[cles mêmes faits et circonstances forment également la base de leur
demande reconventionnelle » ;

25. Considérant que les Etats-Unis exposent plus avant les actes
imputés à l’Iran qui, d’après eux, ont justifié, «au regard du droit de légi-
time défense et des dispositions du traité de 1955», les «actions défen-
sives» qu’ils ont menées, en octobre 1987, contre la plate-forme de Ros-
tam, puis, en avril 1988, contre les plates-formes de Sirri et de Sassan; et
qu’ils expliquent qu’en commettant ces mêmes actes l’Iran a violé le traité
de 1955, non seulement parce que les «sept attaques iraniennes spéci-
fiques» qu'ils décrivent ont endommagé des navires, mais aussi parce
que la conduite de l’Iran a eu, sur l’exercice général des droits de naviga-
tion protégés par le traité de 1955, les conséquences suivantes:

«La stratégie d’attaques armées de l'Iran contre les navires neutres
a créé une situation d'insécurité, qui a porté atteinte à la capacité de
tous les navires battant pavillon américain ou appartenant à des
citoyens américains et de tous les ressortissants américains d’exercer
les droits qu’ils tenaient du traité. Il en est résulté des préjudices
importants, y compris une augmentation des frais de fonctionnement

15
PLATES-FORMES PETROLIERES (ORDONNANCE 10 III 98) 202

des navires de commerce qui battaient pavillon américain ou qui
appartenaient à des ressortissants américains et des navires de guerre
américains qui assuraient leur protection. Le coût des assurances et de
la main-d’ceuvre a augmenté, les temps de navigation se sont allongés
et les navires ont dû transporter des cargaisons réduites afin de béné-
ficier de Ja relative sécurité qu’offraient les eaux moins profondes»;

26. Considérant que les Etats-Unis, tout en maintenant que les objec-
tions de l’Iran à la compétence de la Cour pour connaître de leur demande
reconventionnelle «ne se prêtent pas à un examen à ce stade de l’affaire»,
entendent par ailleurs formuler «quelques brefs commentaires sur certains
des arguments iraniens concernant le traité de 1955»; qu'ils allèguent que
«fran cherche à enfermer l’ensemble de la demande reconventionnelle ...
dans les limites du paragraphe 1 de l’article X du traité de 1955», dont il
fournit une interprétation discutable, et que «files questions concernant la
relation entre cet article et la demande reconventionnelle des Etats-Unis
ne pourront être tranchées qu'après que la Cour se sera prononcée sur
l'interprétation et l’application de cet article»; qu'ils font valoir que «les
objections spécifiques que Iran soulève à l’encontre de l'application des
paragraphes 2 à 5 de l’article X du traité sont dépourvues de tout fonde-
ment», dans la mesure où, notamment, «le champ d’application de ces
dispositions nese limite pas aux navires participant au commerce entre les
Etats-Unis et Fran»; et qu'ils ajoutent que «l'exclusion des navires de
guerre que prévoit le paragraphe 6 de l’article X n’est pas applicable au
paragraphe 5 de [cet] article», les attaques menées contre des navires de
guerre des Etats-Unis assurant la protection de navires marchands amé-
ricains devant «être considérées comme mettant également en danger ces
navires marchands et empêchant leur libre circulation»;

27. Considérant que les Etats-Unis rejettent les allégations de lTran
selon lesquelles leur demande reconventionnelle «n’est pas recevable
parce qu’elle n’est pas rédigée en termes clairs ou suffisamment précis»;
qu’ils affirment que ladite demande «a été énoncée en termes suffisam-
ment clairs pour que l’Iran la comprenne»; et qu’ils font observer que,
s'ils se sont réservé le droit d’apporter la preuve d’autres attaques ira-
niennes contre des navires, «l’Iran lui-même a fréquemment cherché à
réserver son droit d'établir la preuve d’éléments supplémentaires à l’ap-
pui de ses demandes»;

28. Considérant que les Etats-Unis dénient également tout fondement
à la thèse de l’Iran suivant laquelle celui-ci devrait pouvoir lui aussi pré-
senter une demande reconventionnelle, en soulignant que «c’est l'Iran qui
[a introduit l’instance] et qui a présenté les demandes de son choix»; et
considérant qu’ils contestent que leur demande reconventionnelle puisse
porter atteinte aux droits des Etats tiers dès lors que «Îles autres Etats
potentiellement concernés par la demande reconventionnelle ... ont
indiqué qu’ils y consentaient ou ne s’y opposaient pas»;

29. Considérant que, dans la troisième partie de leurs observations
écrites, les Etats-Unis réitèrent leur conviction que, contrairement à ce

16
PLATES-FORMES PÉTROLIÈRES (ORDONNANCE 10 TI 98) 203

que soutient l’Iran, aucune audience n’est requise au cas particulier;
qu’ils soulignent que l’expression «après avoir entendu les parties», qui
figure au paragraphe 3 de l’article 80 du Règlement, «n’entre en jeu que
si la Cour estime que «le rapport de connexité entre la demande pré-
sentée comme demande reconventionnelle et l’objet de la demande de la
partie adverse n’est pas apparent»», ce qui n’est pas le cas en l’espèce; et
qu’ils ajoutent que «Îles principes de justice et de bonne administration
de la justice n’appellent aucun résultat différent» puisque «[l]a question
du rapport de connexité ... se pose ici en termes simples et clairs» et que
«[lles éléments pertinents sont expliqués en détail dans les pièces soumises

par les Parties»;

30. Considérant que, dans leurs remarques finales, les Etats-Unis
concluent qu’«il conviendrait pour la Cour de décider pour l’heure de
joindre à l’instance initiale les questions [qu’ils ont] présentées ... à titre
reconventionnel» car «{l]la demande [principale] et la demande reconven-
tionnelle sont fondées sur les mémes circonstances et appellent la Cour a
examiner et a trancher de nombreuses questions de fait et de droit com-
munes»;

31. Considérant que, eu égard au paragraphe 3 de larticle 80 du
Règlement, et saisie d’observations écrites détaillées de chacune des
Parties, la Cour est suffisamment informée des positions qu’elles défen-
dent quant à la recevabilité des demandes présentées à titre reconvention-
nel par les Etats-Unis; et qu’il n’apparait en conséquence pas nécessaire
d’entendre plus avant les Parties à ce sujet;

* * *

32. Considérant qu’en l’espèce l’Iran ne conteste pas que la demande
des Etats-Unis se présente non comme une défense au fond, mais comme
une «demande reconventionnelle» au sens de l’article 80 du Règlement;
qu'il est constant que cette demande a été «présentée dans le contre-
mémoire de la partie dont elle émane et figure parmi ses conclusions»,
conformément au paragraphe 2 de cet article; mais que l’Iran conteste
que ladite demande satisfasse aux conditions de «compétence» et de
«connexité» posées au paragraphe | du même article, et qu’il échet à la
Cour de déterminer si ces conditions sont remplies au cas particulier;

33. Considérant que la Cour a déjà eu l’occasion d’exposer en ces
termes les motifs pour lesquels la recevabilité d’une demande reconven-
tionnelle en tant que telle est subordonnée à ces conditions:

«Considérant que le défendeur ne saurait tirer parti de l’action recon-
ventionnelle pour porter devant le juge international des demandes
qui excéderaient les limites dans lesquelles les parties ont reconnu sa com-
pétence; et que le défendeur ne saurait davantage imposer par cette voie
au demandeur n’importe quelle demande, au risque de porter atteinte
aux droits de celui-ci et de compromettre la bonne administration de
la justice; et considérant que c’est pour ce motif qu’il est exigé, au para-

17
PLATES-FORMES PÉTROLIÈRES (ORDONNANCE 10 ITI 98) 204

graphe 1 de l’article 80 du Règlement, que la demande reconvention-
nelle «relève de la compétence de la Cour» et «soit en connexité directe
avec l’objet de la demande de la partie adverse» (Application de la con-
vention pour la prévention et la répression du crime de génocide, ordon-
nance du 17 décembre 1997, C.I.J. Recueil 1997, p. 257-258, par. 31);

+  *

34, Considérant que, dans son arrêt du 12 décembre 1996, la Cour a
dit que sa compétence en l’espèce couvrait les demandes formulées au
titre du paragraphe 1 de l’article X du traité de 1955, ainsi libellé: «Il y
aura liberté de commerce et de navigation entre les territoires des deux
Hautes Parties contractantes»;

35. Considérant que, dans son arrêt du 12 décembre 1996, la Cour a
notamment indiqué

«qu’il serait naturel d'interpréter le mot «commerce» au para-
graphe | de l’article X du traité de 1955 comme incluant des activités
commerciales en général — non seulement les activités mêmes d’achat
et de vente, mais également les activités accessoires qui sont intrinsè-
quement liées au commerce» (Plates-formes pétrolières (République
islamique d'Iran c. Etats-Unis d’ Amérique), exception préliminaire,
arrêt, CLJ. Recueil 1996, p. 819, par. 49);

et qu’elle a ajouté:

«le paragraphe 1 de l’article X du traité de 1955 ne protège pas à
proprement parler le «commerce» mais la «liberté de commerce».
Tout acte qui entraverait cette «liberté» s’en trouve prohibé. Or,
sauf à rendre une telle liberté illusoire, il faut considérer qu'elle
pourrait être effectivement entravée du fait d’actes qui emporteraient
destruction de biens destinés à être exportés, ou qui seraient suscep-
tibles d’en affecter le transport et le stockage en vue de l’exporta-
tion» (ibid., par. 50);

36. Considérant que la demande reconventionnelle présentée par les
Etats-Unis invoque des attaques contre le transport maritime, des mouil-
lages de mines et d’autres activités militaires qui seraient «dangereuses et
nuisibles pour le commerce maritime»; que de tels faits sont susceptibles
d'entrer dans les prévisions du paragraphe 1 de l’article X du traité de
1955 tel qu’interprété par la Cour; et que celle-ci est compétente pour
connaître de la demande reconventionnelle des Etats-Unis dans la mesure
où les faits allégués ont pu porter atteinte aux libertés garanties par le
paragraphe i de l’article X;

* x

37. Considérant que le Réglement ne définit pas la notion de «connexité
directe»; qu’il appartient à la Cour d’apprécier souverainement, compte

18
PLATES-FORMES PÉTROLIÈRES (ORDONNANCE 10 III 98) 205

tenu des particularités de chaque espèce, si le lien qui doit rattacher la
demande reconventionnelle à la demande principale est suffisant; et
que, en règle générale, le degré de connexité entre ces demandes doit être
évalué aussi bien en fait qu’en droit;

38. Considérant que, dans la présente espèce, il ressort des conclusions
des Parties que leurs demandes reposent sur des faits de même nature;
qu'elles s'inscrivent dans le cadre d’un même ensemble factuel complexe,
puisque les faits invoqués — qu'il s’agisse de la destruction des plates-
formes pétrolières ou de celle des navires — sont réputés avoir eu lieu
dans le Golfe au cours de la même période; que les Etats-Unis ont en
outre indiqué qu’ils entendaient se prévaloir des mêmes faits et circons-
tances à la fois pour repousser les allégations de l’Iran et pour obtenir
condamnation de celui-ci; et que les deux Parties, par leurs demandes res-
pectives, poursuivent le même but juridique, à savoir l'établissement
d’une responsabilité juridique en raison de violations du traité de 1955;

39. Considérant que la Cour estime que la demande reconventionnelle
présentée par les Etats-Unis est en connexité directe avec l’objet des
demandes de l'Iran;

* *

40. Considérant qu’au vu de ce qui précéde la Cour estime que la
demande reconventionnelle présentée par les Etats-Unis satisfait aux
conditions posées au paragraphe 1 de l’article 80 du Règlement; :

*
* *

41. Considérant qu’une décision rendue sur la recevabilité d’une
demande reconventionnelle compte tenu des exigences formulées a l’ar-
ticle 80 du Règlement ne saurait préjuger aucune question dont la Cour
aurait à connaître dans la suite de la procédure;

42. Considérant que, aux fins de protéger les droits que les Etats tiers
admis a ester devant la Cour tirent du Statut, la Cour donne instruction
au greffier de leur transmettre copie de la présente ordonnance;

43. Considérant que lorsque, conformément aux dispositions de son
Règlement, la Cour décide, dans l’intérêt d’une bonne administration de
la justice, de se prononcer en une seule et même instance sur les demandes
respectives des Parties, il importe qu’elle ne perde pas pour autant de vue
l’intérêt du demandeur à ce qu’il soit statué sur ses prétentions dans un
délai raisonnable;

44. Considérant que, au cours de la réunion que le vice-président de la
Cour a tenue le 17 octobre 1997 avec les agents des Parties (voir para-
graphe 7 ci-dessus), ceux-ci ont envisagé un nouvel échange d’écritures
sur le fond; et que l’agent de l'Iran, interrogé sur le délai dont son gou-
vernement estimerait devoir disposer pour présenter, le cas échéant, une
réplique, a indiqué que, sous réserve du point de savoir si cette pièce
devrait aussi porter sur la demande reconventionnelle, un délai d’un an à

19
PLATES-FORMES PETROLIERES (ORDONNANCE 10 III 98) 206

compter de la date du dépôt du contre-mémoire paraîtrait nécessaire
pour répondre à celui-ci; et considérant qu’au terme de leurs observa-
tions écrites (voir paragraphes 21 et suivants ci-dessus) les Etats-Unis se
sont, à ce sujet, exprimés comme suit:

«Pour ce qui est du calendrier des phases à venir de la procédure
quant au fond de l’instance, les Etats-Unis ne verraient aucune
objection à ce que, en application du paragraphe 2 de l'article 45 du
Règlement de la Cour, l’Iran demande la permission de déposer une
réplique au contre-mémoire des Etats-Unis pour compléter les
moyens de défense qu’il avancera face à la demande reconvention-
nelle des Etats-Unis, pour autant que ces derniers soient autorisés à
déposer une duplique. Toutefois, les Etats-Unis relèvent que l'Iran a
reçu leur contre-mémoire et leur demande reconventionnelle à la fin
du mois de juin 1997, il y a près de six mois. L’Iran a donc eu autant
de temps pour étudier la pièce des Etats-Unis que ceux-ci en ont eu
pour l'écrire. En conséquence, la date d’expiration du délai pour le
dépôt d’une éventuelle réplique de l’Iran devrait être de six mois. Les
Etats-Unis se verraient alors accorder, pour préparer leur duplique,
un délai comparable à celui que l’Iran a eu entre le mois de juin 1997
et la date de dépôt de sa réplique»;

45, Considérant que, compte tenu des conclusions auxquelles elle est
parvenue ci-dessus, la Cour estime que le dépôt d’une réplique de l'Iran et
d’une duplique des Etats-Unis, portant sur les demandes soumises par les
deux Parties, est nécessaire; et qu'il échet en outre, aux fins d’assurer une
stricte égalité entre les Parties, de réserver le droit, pour l’Iran, de s’expri-
mer une seconde fois par écrit sur la demande reconventionnelle des
Etats-Unis, dans une pièce additionnelle dont la présentation pourrait
faire l’objet d’une ordonnance ultérieure;

« Ÿ +

46. Par ces motifs,
La Cour,

A) Par quinze voix contre une,

Dit que la demande reconventionnelle présentée par les Etats-Unis
dans leur contre-mémoire est recevable comme telle et fait partie de l’ins-
tance en cours;

pour: M. Weeramantry, vice-président, faisant fonction de président en
Vaffaire; M. Schwebel, président de la Cour; MM. Oda, Bedjaoui,
Guillaume, Ranjeva, Herczegh, Shi, Fleischhauer, Koroma,
Vereshchetin, M™* Higgins, MM. Parra-Aranguren, Kooijmans, Rezek,
juges;

CONTRE: M. Rigaux, juge ad hoc;

20
PLATES-FORMES PÉTROLIÈRES (ORDONNANCE 10 IIT 98) 207

B) A l’unanimité,

Prescrit la présentation d’une réplique de I’Iran et d’une duplique des
Etats-Unis portant sur les demandes soumises par les deux Parties et fixe
comme suit les dates d’expiration des délais pour le dépôt de ces pièces de
procédure:

Pour la réplique de l'Iran, le 10 septembre 1998;
Pour la duplique des Etats-Unis, le 23 novembre 1999;

Réserve la suite de la procédure.

Fait en anglais et en frangais, le texte anglais faisant foi, au Palais de la
Paix, a La Haye, le dix mars mil neuf cent quatre-vingt-dix-huit, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République isla-
mique d’Iran et au Gouvernement des Etats-Unis d’Amérique.

. Le vice-président,
{ Signé) Christopher G. WEERAMANTRY.

Le greffier,
(Signé) Eduardo VALENCIA-OSPINA.

M. Opa et M Hiaains, juges, joignent à l’ordonnance les exposés de
leur opinion individuelle.

M. RiIGAUX, juge ad hoc, joint à l'ordonnance l’exposé de son opinion
dissidente.

(Paraphé) C.G.W.
(Paraphé) E.V.O.

21
